Citation Nr: 0842178	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  99-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected disability.

2.  Entitlement to a compensable initial rating for 
postoperative residuals of a right sternocleidomastoid muscle 
release with scoliosis and torticollis.

3.  Entitlement to a compensable initial rating for scar, 
residual of a right sternocleidomastoid muscle release with 
scoliosis and torticollis, prior to April 21, 2007.

4.  Entitlement to an initial staged rating in excess of 10 
percent for scar, residual of a right sternocleidomastoid 
muscle release with scoliosis and torticollis, from April 21, 
2007.

5.  Entitlement to total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Cleveland, Ohio.

An October 1998 rating decision granted service connection 
for postoperative residuals of a right sternocleidomastoid 
muscle release with scoliosis and torticollis, and assigned a 
noncompensable initial evaluation, effective June 11, 1998.  

In a rating decision dated in November 2003, the RO granted 
service connection for scar, residual of a right 
sternocleidomastoid muscle release with scoliosis and 
torticollis, and assigned a noncompensable initial 
evaluation, effective April 12, 2001.  A February 2008 rating 
decision increased the rating for that disability to 10 
percent, effective April 21, 2007.  The November 2003 RO 
decision also denied entitlement to service connection for 
headaches, and denied entitlement to a TDIU.

This case was most previously before the Board in June 2006.

The issue of entitlement to total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A VA neurologist has linked headaches to the veteran's 
service-connected neck disability.

2.  From June 11, 1998, and throughout the rating period on 
appeal, the veteran's neck muscle group XXII disability is 
productive of no more than slight impairment, with complaints 
of neck pain and stiffness, but no prolonged infection, 
impairment of coordination, or lowered threshold of fatigue 
after average use affecting the particular functions 
controlled by the injured muscles.

3.  From April 12, 2001 through April 20, 2007, the veteran's 
service-connected neck scar was shown to be well healed, and 
without disfigurement or limitation of function of the part 
affected; it measured 5.5 centimeters in length and was 
nontender, with no evidence of neuroma formation or any 
thickening of scar tissue.

4.  From April 21, 2007, the veteran's service-connected neck 
scar has been manifested by slight elevation of the surface 
contour of the scar, with no limitation of function of the 
part affected; it measured 3 1/2 centimeters by 1/8 centimeter 
with no pain upon palpation.


CONCLUSIONS OF LAW

1.  Headaches are proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310(a) (2008).

2.  The criteria for a compensable initial rating for 
postoperative residuals of a right sternocleidomastoid muscle 
release with scoliosis and torticollis have not been met at 
any time during the rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.55, 4.56, 4.73, Diagnostic Code 5322 (2008).

3.  The criteria for a compensable initial rating for a scar, 
residual of a right sternocleidomastoid muscle release with 
scoliosis and torticollis, have not been met at any time 
during the period from April 12, 2001 through April 20, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (prior 
to and from August 30, 2002).

4.  The criteria for an initial staged rating in excess of 10 
percent for scar, residual of a right sternocleidomastoid 
muscle release with scoliosis and torticollis, from April 21, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the October 1998 rating decision granted service 
connection for postoperative residuals of a right 
sternocleidomastoid muscle release with scoliosis and 
torticollis, and as the November 2003 RO decision granted 
service connection for scar, residual of a right 
sternocleidomastoid muscle release with scoliosis and 
torticollis, such claims are now substantiated.   As such, 
the filing of a notice of disagreement as to the initial 
ratings assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(3) (effective May 30, 2008) per 73 Fed.Reg. 23353 
to 23356 (April 30, 2008).  Rather, the veteran's appeal as 
to the initial rating assignments triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.

A December 1998 statement of the case (SOC), and February 
2008 supplemental statement of the case (SSOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
consideration in rating the veteran's neck muscle disability, 
and the veteran was informed of what was needed to obtain a 
schedular rating above the disability evaluation that the RO 
had assigned.  The February 2008 supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC), including as amended effective 
August 30, 2002, for consideration in rating the veteran's 
service-connected neck scar, and the veteran was informed of 
what was needed to obtain a schedular rating above the 
disability evaluation that the RO had assigned.

As for the issue of entitlement to service connection for 
headaches, by correspondence, including that dated in April 
2001 and September 2006, the veteran was informed of the 
evidence and information necessary to substantiate that 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence.  VCAA notice was 
provided to the veteran prior to the initial adjudication.  
Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA records, private records, and 
records from the Social Security Administration (SSA).  The 
veteran has undergone VA examinations that addressed the 
medical matters presented by this appeal.  The veteran has 
not referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

I.  Headaches

The veteran asserts that he has headaches that are related to 
his service-connected neck disability.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be presumed, subject to rebuttal, for certain chronic 
diseases, such as organic diseases of the nervous system, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Prior to October 10, 2006, service connection may be granted 
for disabilities which are proximately due to, the result of, 
or aggravated by, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) is as follows: Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

An October 1997 VA record reflects that the veteran had made 
complaints of intermittent headaches for years.

A March 1999 VA medical record noted that the veteran 
complained of intermittent headaches that would last several 
hours.

A July 2002 VA medical record reflects that the veteran 
complained of headaches associated with neck pain.

A November 2002 VA medical record noted that the veteran 
complained of headaches 3-4 times per week.  The assessment 
included migraine headaches.  

Following examination of the veteran, a December 2005 VA 
neurologist reported an impression of posterior headache 
likely related to chronic neck problem.  While not 
specifically noting any particular neck problem, the Board 
observes that the veteran's service-connected disabilities 
include postoperative residuals of a right 
sternocleidomastoid muscle release with scoliosis and 
torticollis, and, arthritis and degenerative disc disease of 
the cervical spine.  The December 2005 VA neurologist was 
clearly familiar with the veteran's medical history.

While a February 2003 VA examiner stated that the veteran's 
headaches were not related to the service-connected 
postoperative residuals of a right sternocleidomastoid muscle 
release with scoliosis and torticollis, the examiner did not 
dissociate the veteran's headaches from the service-connected 
arthritis and degenerative disc disease of the cervical 
spine.  In this regard, the February 2003 VA examiner stated 
that the veteran's main, chronic underlying condition was 
neck tension and symptoms of neck pain.

The Board notes that a February 1998 VA record noted that the 
veteran had reported chronic headaches on the right side of 
the back of the head in the occipital region.  The Board also 
observes that an October 1977 service medical record noted a 
complaint of occipital headaches.  

In view of the foregoing, and with resolution of doubt in the 
veteran's favor, the Board finds that competent clinical 
evidence of record etiologically relates the veteran's 
current headaches to his service-connected neck disability.  
As such, the evidence of record supports service connection 
for headaches as secondary to service-connected neck 
disability.

II.  Rating claims

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

A.  Postoperative residuals of a right sternocleidomastoid 
muscle release with scoliosis and torticollis.

Effective July 3, 1997, regulations concerning the evaluation 
of disabilities involving muscle injuries were revised.  The 
Board notes that service connection for the veteran's neck 
disability is established from June 11, 1998.

Disability from injuries to Group XXII muscles of the front 
of the neck, which include the trapezius I (clavicular 
insertion), sternocleidomastoid, the "hyoid" muscles, 
sternothyroid, and digastric, is evaluated under Diagnostic 
Code 5322.  The function of said muscles includes rotary and 
forward movements of the head, respiration, and deglutition.  
Disability from injuries to Group XXIII muscles, 
suboccipital, lateral and posterior muscles of the neck, 
which include the suboccipital, lateral vertebral, and 
anterior vertebral muscles, is evaluated under the provisions 
of Diagnostic Code 5323.  The function of said muscles 
includes movements of head and fixation of shoulder 
movements.  Under both Diagnostic Codes 5322 and 5323, a 
slight disability warrants a noncompensable evaluation; a 
moderate disability warrants a 10 percent evaluation; a 
moderately severe disability warrants a 20 evaluation; and a 
severe disability warrants a 30 evaluation.  38 C.F.R. Part 
4.

The factors to be considered in evaluating residual 
disabilities of healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability 
is a simple wound of muscle without debridement or infection.  
A history with regard to this type of injury should include 
service department record of superficial wound with brief 
treatment and return to duty, healing with good functional 
results, and no cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 38 C.F.R. § 4.56.  
Objective findings should include minimal scar, no evidence 
of facial defect, atrophy, or impaired tonus, and no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of 
muscles is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  A severe injury would also 
show x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

Service treatment records reveal that in April 1977 the 
veteran was seen for complaints of back pain (the prior 6 
months) from the middle of the back to the neck.  It was 
noted that the right shoulder blade appeared to be larger 
than the left and that the veteran had muscle spasms on the 
right side of the cervical region of the back.  A June 1977 
record noted mild, right cervical thoracic scoliosis, and a 
July 1977 record noted that the veteran had a 5-7 year 
history of a tight band on the anterior lateral aspect of his 
right neck.  The veteran indicated that the band was getting 
tighter.  The assessment was torticollis secondary to 
fibrotic sternocleidomastoid muscle.

In September 1977 the veteran was hospitalized for four days 
after undergoing a release of the sternal and clavicular 
heads of the right sternocleidomastoid muscle.  It was noted 
that the veteran had an uneventful post-operative course.  
The veteran was placed on a 42 day physical profile of duty 
with limitations (including no running or overhead work).  An 
October 4, 1977 follow-up record noted that the veteran was 
doing well and would begin "weaning" out of his neck brace 
over the subsequent 3-4 weeks.  A November 1977 record noted 
that the veteran was getting some regrowth of fibrous but 
that he had greater motion of the neck compared to prior to 
surgery.  The veteran stated that his neck aches and 
headaches had greatly diminished after undergoing the 
surgery.  The April 1978 separation examination only noted 
that a fibrous tendon had been cut.

A September 1995 private record noted right trapezius pain 
that radiated to the neck.  Examination revealed definite 
asymmetry of the anterolateral neck with a very atrophied 
sternocleidomastoid muscle on the right but with good 
strength.  The examiner noted that it appeared that the 
anterior belly of the muscle was gone, with definite 
tenderness in the belly of the trapezius on the right.  The 
impression was right trapezius myofascial pain.

October 1997 and March 1998 VA records noted that the veteran 
complained of neck pain and stiffness.  

At an August 1999 VA fee-basis examination, palpation of the 
paravertebral musculature revealed no evidence of spasm 
despite his complaints of excruciating pain.  Evaluation of 
the right neck musculature revealed that the right 
sternocleidomastoid muscle did not appear as prominent as the 
left; the veteran had full range of motion of the neck.  The 
examiner noted status post sternocleidomastoid repair without 
residual deficit on range of motion examination.

An April 2003 VA examiner noted the veteran's complaints 
concerning his neck condition and its impact on his job as a 
truck driver.  There were few clinical findings related to 
the sternocleidomastoid muscle.

A September 2005 VA examiner noted that there was no weakness 
in any of the muscles of the cervical spine.  The examiner 
observed that the veteran's neck movements were not 
restricted in any direction.

An April 2007 VA examiner noted the following:

Muscle group XXII on the right was not 
penetrated but was surgically released.  
There is minimal scar formation with no 
sensitivity or tenderness.  There are no 
adhesions, tendon damage, bone, joint, or 
nerve damage.  Muscle strength is 5/5 in 
all affected muscle groups.  There is no 
muscle hernation.  There is no loss of 
muscle function, and the muscle group can 
move the joint through a normal range 
with sufficient comfort, endurance, and 
strength to accomplish activities of 
daily living.  During a flare-up or 
following repetitive use, the veteran 
will not be additionally limited by pain, 
weakened movement, excess fatigability 
(endurance), or incoordination.  There is 
no tumor.  There is no motor or sensory 
impairment of any affected nerves.

The April 2007 examiner stated that the veteran's 
postoperative sternocleidomastoid muscle release for 
torticollis had healed without residuals.

The Board finds that the veteran's postoperative residuals of 
a right sternocleidomastoid muscle release with scoliosis and 
torticollis do not more closely approximate the criteria for 
a 10 percent disability rating under Diagnostic Code 5322 
than those for a 0 percent disability rating.

The record does not reflect that residuals of the veteran's 
in-service right sternocleidomastoid muscle release are 
productive of moderate muscle disability under Diagnostic 
Code 5322 and 38 C.F.R. § 4.56(d)(2).  The record does 
reflect a scar, for which the veteran is already separately 
service-connected.  Further, as for the veteran's complaints 
of neck pain and stiffness, and any limitation of range of 
motion of the neck, the Board notes that the veteran is 
already receiving a 10 percent evaluation for his service-
connected arthritis and degenerative disc disease of the 
cervical spine.  The same manifestations may not be rated 
under separate multiple disabilities.  38 C.F.R. § 4.14 
(2007).  While the September 1995 private examiner noted some 
atrophy of the sternocleidomastoid muscle, as well as some 
loss of muscle, the examiner also noted that the veteran's 
sternocleidomastoid muscle had good strength.  Residuals such 
as prolonged infection have not been noted, and the record 
does not show loss of power, weakness, impairment of 
coordination, uncertainty of movement, or lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  In fact, VA 
examiners in August 1999 and April 2007 have essentially 
stated that the veteran's inservice surgery had healed 
without residuals.

In sum, the evidence essentially reflects complaints of neck 
pain with physical manifestations resulting in more than 
slight disability.  As such, a compensable initial rating for 
postoperative residuals of a right sternocleidomastoid muscle 
release with scoliosis and torticollis is not warranted at 
any time during the rating period on appeal.

B.  Scar

In a rating decision dated in November 2003, the RO granted 
service connection for scar, residual of a right 
sternocleidomastoid muscle release with scoliosis and 
torticollis, and assigned a noncompensable evaluation for it, 
effective April 12, 2001.  A February 2008 rating decision 
increased the rating for that disability to 10 percent, 
effective April 21, 2007.

The portion of the Rating Schedule pertaining to the rating 
of skin disorders (38 C.F.R. § 4.118) was revised, effective 
August 30, 2002, and now includes new criteria for rating 
scars (Diagnostic Codes 7800-7804).

Under the law as in effect prior to August 30, 2002, 
Diagnostic Code 7800 provided a 10 percent disability for 
moderate disfigurement from a scar of the head, face, or 
neck. A 20 percent disability rating was assigned for severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.

Diagnostic Code 7801 (third degree burn scars) and Diagnostic 
Code 7802 (second degree burn scars) are not for application 
in the present case.

Under Diagnostic Codes 7803 and 7804, a 10 percent rating is 
assigned for scars which are superficial, tender and painful 
on objective demonstration or for superficial scars which are 
poorly nourished, with repeated ulceration.

A disability evaluation of 10 percent or more may be assigned 
under Diagnostic Code 7805, which provides for an evaluation 
of scars based upon limitation of function of the part 
affected.

Effective August 30, 2002, under Diagnostic Code 7800, 
disfigurement of the head, face, or neck warrants a 10 
percent evaluation, with one characteristic of disfigurement.  
A 30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or two or 
three characteristics of disfigurement.

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: a scar five or more 
inches (13 or more cm.) in length; a scar at least one- 
quarter inch (0.6 cm.) wide at its widest part; surface 
contour of a scar that is elevated or depressed on palpation; 
a scar that is adherent to underlying tissue; skin that is 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture that is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); skin that is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  It is also noted 
that consideration should be made of unretouched color 
photographs when evaluating under these criteria.

Revised Diagnostic Code 7800 provides several objective 
criteria for determining relative disfigurement due to a scar 
on the head, face, or neck.

Diagnostic Code 7801 and Diagnostic Code 7802 pertain to 
scars other than the head, face, or neck, and these codes are 
not for application in this case.

Diagnostic Code 7805 provides for rating scars on limitation 
of function of the affected part.

Entitlement to an initial compensable rating for scar, 
residual of a right sternocleidomastoid muscle release with 
scoliosis and torticollis, for the rating period from April 
12, 2001 through April 20, 2007.

A February 2003 VA fee-basis examination noted that the 
veteran had a well-healed supraclavicular scar located on the 
right side.  It was hypopigmented and approximately 5.5 cm in 
length; it was nontender and there was no limitation of 
function due to the scar, with no inflammation, edema, or 
keloid formation.

At a September 2005 VA examination, the examiner noted a 
well-healed 5 cm scar on the right side of the neck.  It was 
described as well healed and nontender, with no evidence of 
neuroma formation or any thickening of scar tissue.  

As for the law in effect prior to August 30, 2002, no 
examiner has noted that the veteran's scar is moderately 
disfiguring.  As such, there is no basis for the assignment 
of a higher rating under the prior Diagnostic Code 7800.

Under Diagnostic Codes 7803 and 7804, a 10 percent rating is 
assigned for scars which are superficial, tender and painful 
on objective demonstration or for superficial scars which are 
poorly nourished, with repeated ulceration.  As such factors 
have not been shown, these code sections do not provide for a 
compensable rating.

A disability evaluation of 10 percent or more may be assigned 
under Diagnostic Code 7805, which provides for an evaluation 
of scars based upon limitation of function of the part 
affected.  However, the evidence of record does not show that 
the veteran's scar results in any limitation of motion or 
function.  As such, a compensable rating under Diagnostic 
Code 7805 is not warranted.  In sum, then, there is no basis 
for a compensable rating prior to August 30, 2002.

The Board will now consider the current version of 38 C.F.R. 
§ 4.118, effective from August 30, 2002.

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck warrants a 10 percent evaluation, with one 
characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips, or two or three characteristics of 
disfigurement.

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: a scar five or more 
inches (13 or more cm.) in length; a scar at least one- 
quarter inch (0.6 cm.) wide at its widest part; surface 
contour of a scar that is elevated or depressed on palpation; 
a scar that is adherent to underlying tissue; skin that is 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture that is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); skin that is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). It is also noted 
that consideration should be made of unretouched color 
photographs when evaluating under these criteria.

Revised Diagnostic Code 7800 provides several objective 
criteria for determining relative disfigurement due to a scar 
on the head, face, or neck.  First, the Board notes that in 
the veteran's case, the length of the scar does not approach 
the 13 cm requirement.  Further, no examiner has made a 
finding that the scar was disfiguring.  In short, the 
criteria for a compensable rating under Diagnostic Code 7800 
are not met.

Diagnostic Code 7805 provides for rating scars based on 
limitation of function of the affected part.  As noted, 
however, there is no evidence revealing that the veteran's 
surgical scar results in any limitation of motion or 
function.

In sum, whether under the old or current criteria, there is 
no basis for a compensable rating at any time during the 
rating period from April 12, 2001 through April 20, 2007.

Entitlement to an initial rating in excess of 10 percent for 
scar, residual of a right sternocleidomastoid muscle release 
with scoliosis and torticollis, from April 21, 2007.

At an April 2007 VA examination, the examiner noted a 3 1/2 by 
1/8 cm scar located in an interior neck crease on the right 
side beginning at the midline.  There was no pain in the scar 
on examination and no adherence to underlying tissue.  The 
texture of the skin was smooth with no irregularity, atrophy, 
shininess, or scaliness.  The scar was not unstable and was 
without frequent loss of covering of skin over the scar from 
ulceration or breakdown of the skin.  There was slight 
elevation of the surface contour of the scar on palpation.  
The scar was superficial with no underlying soft tissue 
damage and was not deep, but the surgical field could be 
palpated under the scar.  There was no inflammation, edema, 
or keloid formation.  The scar was white compared to normal 
areas of skin.  There was no disfigurement, or limitation of 
function or motion caused by the scar.  There was 
hypopigmentation.

As for Diagnostic Code 7800, the length of the scar does not 
approach the 13 cm requirement.  Further, the February 2006 
VA examiner made a specific finding that the scar was not 
disfiguring.  In short, the criteria for a 30 percent rating 
under Diagnostic Code 7800 are not met.

Diagnostic Code 7805 provides for rating scars on the basis 
of limitation of function of the affected part.  As noted by 
the April 2007 VA examiner, there is no evidence revealing 
that the veteran's surgical scar results in any limitation of 
motion or function.

In short, an initial rating in excess of 10 percent for scar, 
residual of a right sternocleidomastoid muscle release with 
scoliosis and torticollis, from April 21, 2007, is not 
warranted.

Conclusion to rating claims

In short, initial ratings in excess of those currently 
assigned are not warranted at any time during the rating 
period on appeal.  Fenderson.  As the preponderance of the 
evidence is against higher initial ratings for the 
disabilities at issue, the benefit of the doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The evidence does not reflect that the disabilities at issue 
have caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for headaches, as secondary to service-
connected neck disability, is granted.

Entitlement to a compensable initial rating for postoperative 
residuals of a right sternocleidomastoid muscle release with 
scoliosis and torticollis is denied.

Entitlement to a compensable initial rating for scar, 
residual of a right sternocleidomastoid muscle release with 
scoliosis and torticollis, at any time during the rating 
period from April 12, 2001 through April 20, 2007, is denied.

Entitlement to an initial rating in excess of 10 percent for 
scar, residual of a right sternocleidomastoid muscle release 
with scoliosis and torticollis, from April 21, 2007, is 
denied.


REMAND

By rating action dated in November 2003, the RO, in pertinent 
part, denied the veteran entitlement to a TDIU.  This Board 
decision has granted the veteran service connection for 
headaches, and a February 2008 RO decision increased the 
rating for the veteran's service-connected scar disability.  
Based on these circumstances, the Board finds it appropriate 
that the TDIU claim be re-evaluated prior to appellate 
adjudication.

Accordingly, the case is hereby REMANDED for the following 
action:

The AOJ should readjudicate the issue of 
entitlement to a TDIU, with consideration 
of the additional grant of service 
connection for headaches, and an 
increased rating assigned for the 
veteran's service-connected scar 
disability.  If the benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


